Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The amendments to the claims have overcome the previously presented claim objections, 35 USC 112b and 112d rejections, and 35 USC 102b and 102e rejections presented in the office action dated 9/30/2021.

Claim Objections
Claims 36, 38, 44, 46, and 47 are objected to because of the following informalities:  
Claim 36 (line 3), claim 38 (line 2), claim 44 (line 2) and claim 46 (line 2): “said tubular support frame” should read “said tubular valve support frame” for consistency.  
Claim 47: in lines 4-5 and 8-9, “the opposite proximal anchor” and “the opposite distal anchor” should read “the . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 40, 42-50 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes “said filling” in line 12 which lacks clear antecedent basis. It is unclear whether “said filling” is referring to the “a filling” recited in line 5 or the “a filling” recited in line 10, or both. Clarification is required.
Claim 4 includes “said anchors” bridging lines 4-5, which lacks clear antecedent basis. It is unclear which previously recited “anchors” are being referenced (distal anchors? proximal anchors? distal and proximal anchors? “Said distal and/or proximal anchors” of lines 2-3?). For the purposes of claim interpretation, “said anchors” in lines 4-5 is being treated as though it reads “said distal and/or proximal anchors”. 
Claim 40, lines 50-51 includes “said secured outer ends of the proximal anchors and of the distal anchors”, which lacks clear antecedent basis, noting that the claim introduces a proximal anchor (singular) and a distal anchor (singular), each having a secured outer end. For the purposes of claim interpretation, the limitation is being treated as though it reads “said secured outer end[[s]] of the proximal anchor[[s]] and of the distal anchor[[s]]”. Claims 42-50 and 53 depend from claim 40 and are therefore also indefinite.
Claim 47 includes “said filling” in line 10 which lacks clear antecedent basis. It is unclear whether “said filling” is referring to the “a filling” recited in line 4 or the “a filling” recited in line 8, or both. Clarification is required.
Claim 48 includes “said anchor” which lacks clear antecedent basis. It is unclear which previously recited “anchor” is being referenced (distal anchor? proximal anchor? “said distal and/or proximal anchor” of line 2?). For the purposes of claim interpretation, “said anchors” in line 4 is being treated as though it reads “said distal and/or proximal anchor”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28, 33-34, 36-38, 40, 42-46, and 49-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan et al. (US 2009/0192591) in view of Berreklouw (US 2004/0193261). Regarding claim 28, Ryan discloses an atrioventricular valve prosthesis ([0008], [0022]) for attachment in a valve passage surrounded by tissue, the atrioventricular valve prosthesis comprising a tubular valve support frame (e.g., 52 or 100) with an open grid structure (fig. 2, figs. 8-9), the support frame having a proximal end facing in a proximal direction, a distal end facing in a distal direction, an axial center line extending in an axial direction of the support frame and an outside surface, the proximal and distal ends being spaced apart from one another along the axial direction, and the outside surface being defined as a surface of the support frame facing away from the axial center line, a heart valve provided inside the support frame (54; see also [0046]), and an annular anchor (104 in figs. 8, 9; shown as 62 in fig. 2) surrounding the support frame. The support frame is expansible from a compressed configuration to an expanded configuration, wherein the expanded configuration of the frame has an enlarged extent relative to the compressed configuration in a radial direction that is perpendicular to the axial direction (see [0033], [0034]). Ryan discloses that the skirt (104) may comprise anchoring features that help minimize paravalvular leakage and promote anchoring of the stent ([0047]), but does not expressly disclose proximal and distal anchors as claimed. 
Berreklouw discloses another prosthetic heart valve comprising a stented heart valve (50; see [0043]; [0099], [0164], [0165] and fig. 5), wherein an annular series of proximal anchors (52) and an annular series of distal anchors (53) surround the stented heart valve, each of the proximal and distal anchors having a secured outer end secured to the stented heart valve and one free outer end (see fig. 5). The anchors are configured to move from a first condition associated with the compressed configuration of the stented heart valve to a second condition associated with the expanded configuration of the stented heart valve, such that the proximal and distal anchors extend radially outward of the support frame in the second condition to a greater extended than in the first condition (as understood in view of figs. 2a, 2b), the proximal and distal anchors being in the first condition when navigating the prosthesis to an intended location in a body of a patient ([0157]). The proximal and distal anchors lie, when the anchors are in the first condition, in the axial direction along the outside surface of the stented heart valve with the free outer ends of the proximal anchors pointing in the proximal direction and with the free outer ends of the distal anchors pointing in the distal direction such that, when the proximal anchors and distal anchors move from the first condition to the second condition, the anchors move toward each other to clamp surrounding tissue located between the proximal and distal directions (as understood in view of figs. 2a,2b and 5).  
It would have been obvious to one of ordinary skill in the art to have modified the prior art of Ryan to include the anchoring device (50; fig. 5) taught by Berreklouw in place of the anchoring skirt (104) since such a modification can be considered a substitution of one known anchoring structure for a stented heart valve for another wherein the results are predictable and there is a reasonable expectation of success when making this modification. On the device of Ryan as modified in view of Berreklouw to replace skirt (104 or 62, both of which are positioned between and spaced apart from the proximal and distal ends of the stent) with an anchoring device (50) taught by Berreklouw, the secured outer ends of the proximal and distal anchors are provided at positions intermediate the proximal and distal ends of the support frame (i.e., where skirt 104 is placed) such that the secured outer ends of the proximal and distal anchors are arranged spaced apart from the proximal and distal ends of the support frame. 
Regarding claim 40, see the discussion of claim 28 above. The anchoring device (50) taught by Berreklouw can be considered to comprise a proximal anchor (52) and a distal anchor (53) annularly surrounding the support frame (when added to the support frame 52/100 of Ryan). See the examiner-annotated figure below, noting that the instant application’s proximal and distal anchor are monolithic as well.

    PNG
    media_image1.png
    238
    837
    media_image1.png
    Greyscale

Regarding claim 33, the heart valve is a mitral valve ([0008], [0022] of Ryan).
Regarding claim 34, since the heart valve is supported inside of the support frame and extends across the diameter of the frame (see abstract of Ryan, fig. 3, and [0046]), the heart valve is compressed when the support frame is in the compressed configuration and is expansible when the support frame expands as understood by one of ordinary skill in the art..
Regarding claim 36 and 44, see figure 8 of Ryan, noting that skirt (104) has been replaced with the anchoring device (51,52,53) of Berreklouw as discussed above.
Regarding claims 37 and 45, the proximal and distal anchors are under a pretension in the first condition, the pretension acting to move the proximal and distal anchors to the second condition upon release of the pretension (as understood in view of figs. 11a, 11b and at least [0025]-[0026]  of Berreklouw).
Regarding claims 38 and 46, see par. [0034] of Ryan and par. [0026] of Berreklouw.
Regarding claims 41 and 53, Ryan in view of Berreklouw discloses a method of implanting an atrioventricular valve prosthesis in a passage between an atrium and a ventricle ([0022]; [0025] of Ryan), the method comprising the steps of navigating a prosthesis according to claim 28 or claim 40 (see discussion of claims 28 and 40 above) having the support frame in the compressed configuration ([0009]-[0010] of Ryan) and said proximal and distal anchors in said first condition (fig. 11a of Berreklouw) to the passage, inserting the prosthesis into the passage, expanding the support frame to the expanded configuration ([0010] of Ryan) and attaching the prosthesis to tissue surrounding the passage by bending the proximal and distal anchors towards each other from the first condition to the second condition and clamping the tissue surrounding the passage between the proximal and distal anchors (as understood in view of fig. 11a-b of Berreklouw). 
Regarding claim 42, the heart valve is a mitral valve (see [0022] and [0025] of Ryan).
Regarding claim 43, since the heart valve is attached to an inside of the collapsible/expandable tubular valve support frame (stent 100), the heart valve is compressed when the support frame is in the compressed configuration and is expansible when the support frame expands as understood by one of ordinary skill in the art. 
Regarding claims 49-52, Ryan in view of Berreklouw further discloses an assembly comprising the prosthesis according to claims 28 and 40 (see discussion of claims 28 and 40 above) and a mechanical obstacle in the form of a tube, the mechanical obstacle holding the proximal and distal anchors in the first condition and movable with respect to the support frame to release the anchors for moving the anchors from the first condition to the second condition (see [0038] of Ryan, which discloses that a sheath may be used to maintain the stent in its compressed state until deployment of the stent; see also sleeve 175 in figs. 11a,b and par. [0179] of Berreklouw, further teaching that the sleeve can hold the anchors in the first condition). 

Allowable Subject Matter
Claims 1, 4, 10, 11, and 47-48 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 5/17/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771